DETAILED ACTION
Response to Amendment
1.	The amendment filed on 1/15/21 has entered.
	
	Claims 7 and 9 have been cancelled.
	
	Claims 1-6, 8, 10-15, 20 and newly introduced claims 21-26 are pending.

Claim Objections
2.	Claim 24 is objected to because of the following informalities:  Since Applicant teaches (Figs. 2-9) the steps of forming and removing [a portion] of the dielectric layer prior to the steps of forming the contact liner and the silicide portions, the recitation of claim 24 (line 15) calling for “… forming at least one dielectric ...” should read “wherein the forming of the contact liner comprises: forming at least one dielectric …”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (“Balakrishnan”) USPAT 9,559,013 in view of Lee et al (“Lee”) US PG-Pub 2016/0197074.
	Balakrishnan discloses (Figs. 5-7 and col. 7, lines 1-9) a method for manufacturing a semiconductor device, comprising: forming a first vertical transistor structure in a first device region on a substrate, wherein  the first vertical transistor structure comprises a first plurality of fins (e.g. element 202) and a plurality of dummy source/drain regions (e.g. element 404, Fig. 5A) on upper portions of the first plurality of fins; forming a second vertical transistor structure in a second device region on the substrate, wherein the second vertical transistor structure comprises a second plurality of fins (e.g. element 202) and a plurality of second source/drain regions (e.g. annotated element S/D shown in Fig. 5A below) extending from upper portions of the second plurality of fins; forming at least one dielectric layer (e.g. element 502, Fig. 5A) over the first and second vertical transistor structures; removing a portion of the at least one dielectric layer over the first vertical transistor structure to form an opening (Fig. 6A) exposing the plurality of dummy source/drain regions; removing the plurality of dummy source/drain regions from the upper portions of the first plurality of fins via the opening to expose the upper portions of the first plurality of fins (Fig. 7A); growing a plurality of first source/drain regions (e.g. element 802, Fig. 8A) from upper portions of the first plurality of fins.
Balakrishnan teaches the method for manufacturing the device structure as recited in the claim including forming silicides (col. 5, line 20-23). The difference between Balakrishnan and the present claim is the recited method of forming the contact liners/silicides. 
Lee discloses the steps of forming a contact liner layer (e.g. element 67, Fig. 17) on the plurality of first source/drain regions; forming a plurality of first silicide portions (e.g. element 
Lee's teachings could be incorporated with Balakrishnan's device which would result in the claimed. The motivation to combine Lee's teachings would be to provide different types of silicide contacts, each of which is optimized for contacting source/drain regions of different                 devices. Therefore, it would have been obvious to one skilled in art before the effective filing 
of the claimed invention was made to incorporate Lee's teachings to arrive at the claimed invention.
Re claim 2, Lee discloses wherein the plurality of first silicide portions are formed in a different silicidation step (Figs. 17-21) than the plurality of second silicide portions (Figs. 23-26).                                    
Re claim 3, Lee discloses forming an additional contact liner layer (e.g. element 82, Fig. 25) on the plurality of second source/drain regions, wherein the plurality of second silicide portions are formed from the additional contact liner layer (¶[0140]).  
Re claim 4, Lee discloses wherein the contact liner layer (¶[0130]) and the additional contact liner layer comprise different materials (¶[0139]).  

Re claim 6, Lee discloses wherein the contact liner layer (¶[0130]) and the additional contact liner layer (¶[0139]) comprise different materials.  
Re claim 15, Lee discloses wherein the first and second device regions respectively comprise n-type and p-type transistor regions (abstract and ¶¶[0114-0115]).   
7.	Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (“Balakrishnan”) USPAT 9,559,013 in view of Lee et al (“Lee”) US PG-Pub 2016/0197074.
Balakrishnan discloses (Figs. 5-7 and col. 7, lines 1-9) a method for manufacturing a semiconductor device, comprising: forming a first vertical transistor structure in a first device region on a substrate, wherein the first vertical transistor structure comprises a first plurality of fins (e.g. element 202) and a plurality of dummy source/drain regions (e.g. element 404, Fig. 5A) on upper portions of the first plurality of fins; forming a second vertical transistor structure in a second device region on the substrate, wherein the second vertical transistor structure comprises a second plurality of fins (e.g. element 202) and a plurality of second source/drain regions (e.g. annotated element S/D shown in Fig. 5A below) extending from upper portions of the second plurality of fins; forming at least one dielectric layer (e.g. element 502, Fig. 5A) over the first and second vertical transistor structures; removing a portion of the at least one dielectric layer over the first vertical transistor structure to form an opening (Fig. 6A) exposing the plurality of dummy source/drain regions; removing the plurality of dummy source/drain regions from the upper portions of the first plurality of fins via the opening to expose the upper portions of the 
Balakrishnan teaches the method for manufacturing the device structure as recited in the claim including forming silicides (col. 5, line 20-23). The difference between Balakrishnan and the present claim is the recited method of forming the contact liners/silicides. 
Lee discloses the steps of forming a contact liner layer (e.g. element 67, Fig. 17) on the plurality of first source/drain regions; forming a plurality of first silicide portions (e.g. element 71) from the contact liner layer on the plurality of first source/drain regions (¶[0131]); and forming a plurality of second silicide portions (e.g. element 86, Fig. 26) on a plurality of second source/drain regions (e.g. element 32, ¶[0123]), wherein the plurality of second source/drain regions are exposed through an opening (e.g. element 58) in a dielectric layer (e.g. element 55); wherein the plurality of second silicide portions are formed in a different silicidation step than the plurality of first silicide portions (abstract and ¶¶[0035 and 0041]).  
Lee's teachings could be incorporated with Balakrishnan's device which would result in the claimed. The motivation to combine Lee's teachings would be to provide different types of silicide contacts, each of which is optimized for contacting source/drain regions of different                 devices. Therefore, it would have been obvious to one skilled in art before the effective filing 
of the claimed invention was made to incorporate Lee's teachings to arrive at the claimed invention.
Re claim 21, Lee discloses forming an additional contact liner layer (e.g. element 82, Fig. 25) on the plurality of second source/drain regions, wherein the plurality of second silicide portions are formed from the additional contact liner layer (¶[0140]).
.  
8.	Claims 10-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Lee and in further view of Balakrishnan et al., USPAT 9,653,465 (“Balakrishnan ‘465”).
The combined references of Balakrishnan and Lee teach the method for manufacturing the device structure as recited in the claim. The difference between Lee/Balakrishnan and the present claim is the recited ion implantation. 
Balakrishnan ‘465 discloses performing an ion implantation on the exposed upper portions of the first plurality of fins (e.g. element 302/1100, Fig. 11).  
The teachings of Balakrishnan ‘465 could be incorporated with Lee/Balakrishnan which would result in the claimed ion implantation on the exposed upper portions of the first plurality of fins. The motivation to combine the teachings of Balakrishnan ‘465 would be to provide a desired depth control (col. 8, lines 48-60). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Balakrishnan ‘465 to arrive at the claimed invention.
Re claim 11, Balakrishnan ‘465 discloses wherein the growing of the plurality of first source/drain regions is performed after the ion implantation (Fig. 15).
Re claim 12, Balakrishnan ‘465 discloses wherein the contact liner layer is formed in the opening, and the plurality of first silicide portions are located at a bottom of the opening (Fig. 18).  
.  

    PNG
    media_image1.png
    724
    948
    media_image1.png
    Greyscale

Allowable Subject Matter
9.	Claims 24-26 allowed.
10.	Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of forming an organic planarization layer on the contact . 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED N SEFER/Primary Examiner, Art Unit 2893